Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112b rejections are withdrawn in of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-8, 10-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US Pat No. 8,366,694 B1 published 02/05/2013) in view of Cimino et al (US Pat No. 9,909,094 B2 published 03/06/2018; hereinafter Cimino).
Regarding claim 1, Jordan teaches a tissue processing system (a tissue refining device for collecting and processing tissue – column 4 lines 22-23), comprising: 
a container (a canister body 22 – Fig. 2), including: 
an exterior wall surrounding an interior volume (an interior surface 74 of the canister body 22 – Fig. 2) for holding tissue; 
a filter structure (a filter in the suction path to the vacuum pump 32 – column 15 lines 34-35) for processing tissue, the filter structure including a mesh wall (the funnel body 67 with apertures 44 is a mesh – column 7 lines 46-48) (“mesh wall” is interpreted under BRI as a wall with evenly spaced opening); 
a flow management device (a flow path connecting a syringe 54 and a vacuum source 32 – Fig. 16A-D); 
a flexible outlet (adipose tissue collection tube 172 – Fig. 16A-D) having a proximal (an opposing spout side end 175 – Fig. 16A-D) and a distal end (a syringe side end 173 – Fig. 16A-D); and 
a stop mechanism to prevent filling of the container above a maximum fill level (an overflow shutoff valve 110 installed in the lid 62 – Figs. 2 and 8-9). 
However, Jordan does not teach at least one mixing blade to facilitate tissue washing or treatment, the at least one mixing blade contacting an inner surface of the mesh wall during rotation within the container, thereby cleaning the mesh wall; 
Cimino teaches an apparatus for collecting adipose tissue further comprising at least one mixing blade (a blade like mixing members 320 with a filter contact member 376 on a rotating shaft 318 movably contacts the filter – column 5 lines 59-60 and Fig. 15) (the rotating shaft 318 is moved by a handle 382 – Fig. 12 and column 30 lines 50-51) to facilitate tissue washing or treatment (the contact member 376 contacts the filter 312 and causes build up to be dislodged from the mesh filter 312 – column 29 lines 56-57 and column 32 lines 56-58), the at least one mixing blade contacts an inner surface of the mesh wall during rotation within the container, thereby cleaning the mesh wall (the contact member 376 of the mixing members 320 contacts the filter 312 and causes build up to be dislodged from the mesh filter 312 – Cimino column 29 lines 56-57 and column 32 lines 56-58).  It would be advantageous to use mixing members 320 and filter contact member 376 to clean the filter and prevent clogging (col. 32, lines 46-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Jordan, with the mixing members and filter contact member, taught by Cimino, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success in order to clean the filter and prevent clogging.  Jordan and Cimino both teach adipose tissue collecting devices.
Regarding claim 2, Jordan, modified by Cimino, teaches the tissue processing system of claim 1, wherein the stop mechanism comprises a valve (an overflow shutoff valve 110 installed in the lid 62 – Figs. 2 and 8-9).
Regarding claim 4, Jordan, modified by Cimino, teaches the tissue processing system of claim 2, wherein the stop mechanism consists of at least one of a butterfly valve, a fill valve (an overflow shutoff valve 110 is a fill valve formed by enlarged base 126 and a central tube 128 – Figs. 9-10 and column 9 lines 25-27), and a diaphragm valve.
Regarding claim 5, Jordan, modified by Cimino, teaches the tissue processing system of claim 1, wherein the distal end of the flexible outlet comprises a flip cap (funnel port 76 may be disconnected and capped off using a similar cap or detachable cap column 16 lines 62-63). 
Regarding claim 6, Jordan, modified by Cimino, teaches the tissue processing system of claim 1, wherein the flexible outlet is positioned such that the distal end of the flexible outlet is positioned above a maximum harvest level (the syringe 54 is connected to a flexible harvesting tube 172 and is capable of being positioned above the fatty tissue 36 – Fig. 16C and column 12 lines 24-26). 
Regarding claim 7, Jordan, modified by Cimino, teaches the tissue processing system of claim 1, wherein the container includes a first chamber (an upper vacuum chamber 40 – Fig. 11) and a second chamber (a lower vacuum chamber 42 – Fig. 11) divided by a diving wall (funnel body 67 – Fig. 11). 
Regarding claim 8, Jordan, modified by Cimino, teaches the tissue processing system of claim 7, wherein the dividing wall is defined at least in part by the filter structure (funnel body 67 filters the waste and fatty tissue 36 – Fig. 14).
Regarding claim 10, Jordan, modified by Cimino, teaches the tissue processing system of claim 1, wherein the filter structure further comprises a frame supporting the mesh wall (cylindrically shaped sidewall 56 supports the funnel body 67 – Fig. 11).
Regarding claim 11, Jordan, modified by Cimino, teaches the tissue processing system of claim 10, wherein the frame supporting the mesh wall comprises a rigid material (the sidewall 56 are made from rigid plastics – column 11 lines 19-24).
Regarding claim 12, Jordan, modified by Cimino, teaches the tissue processing system of claim 10, wherein the frame comprises a rigid material surrounding an upper border of the mesh wall (the funnel body 67 is surrounded by the sidewalls 56 – Fig. 1) and extends along at least a portion of a side wall of the mesh wall to a bottom portion of the mesh wall (the sidewalls 56 extends down to the lower point 80 of the funnel body 67 – Fig. 2).
Regarding claim 14, Jordan, modified by Cimino, teaches the tissue processing system of claim 1, further comprising a rotatable handle (a handle 382 spins the rotating shaft 318 holding the mixing members 320 – Fig. 12 and column 30 lines 50-51) operably connected to the at least one mixing blade.
Regarding claim 16, Jordan, modified by Cimino, teaches the tissue processing system of claim 7, further comprising an opening in the first chamber (an opening in the funnel body 67 allowing a fluid evacuation tube 86 to pass through – Fig. 12) that provides a conduit between the first chamber and the second chamber (the fluid evacuation tube 86 a conduit pass through an upper vacuum chamber 40 and a lower vacuum chamber 42 – Fig. 12).
Regarding claim 17, Jordan, modified by Cimino, teaches the tissue processing system of claim 1, further comprising a plurality of openings (vacuum port 24, fluid evacuation port 26, and tissue harvesting port 28 – Fig. 5) and tubes (fluid evacuation tube 86, tubing 164, and tubing or conduit 178 – Figs. 5 and 16A) to facilitate tissue and fluid transfer throughout the tissue processing system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan, modified by Cimino, in view of Sparks et al (US20170304823A1 published 10/26/2017; hereinafter Sparks).
Regarding claim 3, Jordan, modified by Cimino, teaches the tissue processing system of claim 2.
However, Jordan, modified by Cimino, does not teach wherein the stop mechanism comprises a ball valve.
Sparks teaches a centrifuge tube comprising a buoy 401a wherein the stop mechanism comprises a ball valve (buoy 401a holds a ball and spring valve 406a is positioned at the distal end of buoy 401b and fluidically seals a second orifice at the bottom of channel 409b – paragraph 100). It would be advantageous to use a ball and spring valve to reduce the size of the overflow shutoff valve 110 and increase capacity inside the tissue refining device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the overflow shutoff valve of the tissue refining device, as taught by Jordan as modified by Cimino, with the ball and spring valve, taught by Sparks, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Jordan, Cimino, and Sparks all teach tissue processing devices.
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, modified by Cimino, in view of Friedman et al (US20170112981A1 published 04/27/2017; hereinafter Friedman).
Regarding claim 18, Jordan, modified by Cimino, teaches the tissue processing system of claim 1, wherein the flow management device (a flow path connecting a syringe 54 and a vacuum source 32 – Fig. 16A-D) comprises: 
a first plate (a lid 158 of the waste canister 52 – Figs. 16A-D) having a plurality of first openings (downstream vacuum port 160 and upstream vacuum port 162 – Figs. 16A-D) passing therethrough; 
a second plate (a funnel 38 with a funnel body 67 – Fig. 2) having a plurality of second openings (apertures 44 in the funnel body 67 – Fig. 2) passing therethrough; and 
a third plate (a lid 62 with vacuum manifold 140 – Fig. 12) having one or more third openings passing therethrough (vacuum port 24, fluid evacuation port 26, and tissue harvesting port 28 – column 8 lines 53-54); wherein the first plate, second plate, and third plate are operably connected (the connections are made using tubing or conduit 178 and tubing 164 – Figs. 16A-D and column 10 lines 40-43).
wherein setting the third plate in a first position places a first subset of the plurality of first openings in fluid communication with a first subset of the plurality of second opening (when the reciprocal drain valve 156 is in the open position B the vacuum source 32 pulls waste through the apertures 44 of funnel body 67 into the waste canister 52 – Fig. 16B),
However, Jordan, modified by Cimino, does not teach wherein setting the third plate in a second position places a second subset of the plurality of first openings in fluid communication with a second subset of the plurality of second openings, and setting the third plate to a third position places a third subset of the plurality of first openings in fluid communication with a third subset of the plurality of second openings.
Freidman teaches a tissue treatment system 100 comprising a tube management device 101 having a multi-position switch 103 with three positions wherein setting the third plate (a tube restrictor plate 104 with restrictor elements 105A, 105B, 105C – Fig. 2) in a first position places a first subset of the plurality of first openings (a plate with ports 102A, 102B, 102C – Fig. 2) in fluid communication with a first subset of the plurality of second opening (support plate 107 with slots 115A, 115B, 115C – Fig. 3 and paragraph 58) (tube restrictor plate 104 has an open restrictor element 105C and connects port 102C with slot 115C – Fig. 3), setting the third plate in a second position places a second subset of the plurality of first openings in fluid communication with a second subset of the plurality of second openings (rotating tube restrictor plate 104 opens restrictor elements 105A and 105B and connects port 102A and 102B with slot 115A and 115B – Fig. 3), and setting the third plate to a third position places a third subset of the plurality of first openings in fluid communication with a third subset of the plurality of second openings (rotating tube restrictor plate 104 opens restrictor elements 105B and 105C and connects port 102B and 102C with slot 115B and 115C – Fig. 3). Friedman (paragraphs 51-52) teaches that it would be advantageous to use the tube management device 101 to disconnect vacuum pressure and hold against 1 atm of vacuum pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the valve of the device, as taught by Jordan as modified by Cimino, with the tube management device, taught by Friedman, to gain the above advantages. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Jordan, Cimino, and Friedman all teach adipose tissue processing devices.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Point 1: The applicant’s argument that “the claimed mesh wall is depicted as element 141 in exemplary Figure 2 below”  and “the apertures 44 of Jordan are limited to a ring formation and do not constitute a mesh. The apertures 44 can be seen in Figures 2 and 7, reproduced below. Jordan depicts and describes the apertures as a ring, rather than as a mesh configuration. Jordan at col. 7, line 62 to col. 8 line 4”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “rather than as a mesh configuration. Jordan at col. 7, line 62 to col. 8 line 4”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the examiner maintains the BRI interpretation of “mesh wall” as a wall with evenly spaced opening because there are no additional structural limitations for the “mesh wall”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796                      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797